                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
    Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-4609

DANIEL BARANOSKI,
     Defend1nt.

                                (}          ORDER

       AND NOW, thi~~October, 2019, upon consideration of Plaintiff Gerald

Edwards's Motion to Proceed In Forma Pauperis (ECF No. 1), and his prose Complaint and

Exhibits (ECF Nos. 2 & 2-3) it is ORDERED that:

       1. Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED for the reasons in the Court's Memorandum.

Mr. Edwards's claims are DISMISSED WITH PREJUDICE except for claims based on his

conditions of confinement and state law claims over which this Court lacks jurisdiction, which

are DISMISSED WITHOUT PREJUDICE.

       4.   The Clerk of Court shall CLOSE this case.
